DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  they both recite “An X-ray target element” but the dependent claims recite “The X-ray target”.  Therefore, perhaps claims 9 and 15 should each recite “An X-ray target” to keep the terms consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charles, Jr. et al. (USPN 7,186,022 B2).
With respect to claim 1, Charles, Jr. et al. disclose a method for generating X-ray photons, comprising: generating an electron beam (112); positioning a planar target element wafer (130) in the path of the electron beam; generating X-ray radiation (190) as a result of an interaction of the electron beam with a target layer (134) of the target element wafer; and facilitating transfer of thermal energy away from the target layer using a substrate layer (132) on which the target layer is disposed (column 3, lines 16-18 & column 7, lines 57+).
With respect to claim 8, Charles, Jr. et al. disclose a method for generating X-ray photons, comprising: generating an electron beam (112); positioning a planar target element wafer (130) in the path of the electron beam; generating X-ray photons (190) as a result of an interaction of the electron beam with a target layer (134) of the target element wafer; and facilitating transfer of thermal energy away from the target layer using a substrate layer (132) formed of diamond on which the target layer is disposed (column 3, lines 16-18 & column 4, lines 11-13 & column 7, lines 57+).
With respect to claim 9, Charles, Jr. et al. disclose an X-ray target element, comprising: a planar wafer (130) comprising a target layer (134) and a substrate layer (132); the target layer comprised of an element having a relatively high atomic number (column 4, lines 7-11); and the substrate layer is transmissive of X-ray photons (column 9, lines 27-29) and configured to support the target layer, wherein the substrate layer is comprised of a material which has high thermal conductivity to facilitate transfer of thermal energy away from the target layer (column 3, lines 16-18 & column 4, lines 11-13 & column 7, lines 57+).
With respect to claim 15, Charles, Jr. et al. disclose an X-ray target element, comprising: a planar wafer (130) comprising a target layer (134) and a substrate layer (132); the target layer comprised of an element having an atomic number greater than 21 (column 4, lines 7-11); and the substrate layer comprised of diamond (column 7, lines 11-13); wherein the substrate layer is configured to support the target layer and facilitate transfer of thermal energy away from the target layer (column 3, lines 16-18 & column 7, lines 57+).
With respect to claim 2, Charles, Jr. et al. disclose wherein the substrate layer is selected to comprise diamond (column 4, lines 11-13).
With respect to claim 3, Charles, Jr. et al. disclose wherein the substrate layer is selected to comprise at least one material selected from the group consisting of beryllium, aluminum, and sapphire (column 4, lines 11-13 & column 11, Table 3).
With respect to claim 4, Charles, Jr. et al. disclose wherein the substrate layer is selected to comprise a ceramic material (column 11, Table 3).
With respect to claim 5, Charles, Jr. et al. disclose wherein the target layer is applied to the substrate layer using a sputtering method (column 9, lines 56-59).
With respect to claims 6 and 11, Charles, Jr. et al. disclose further comprising forming the target layer of a material selected from the group consisting of molybdenum, gold and tungsten (column 10, Table 1).
With respect to claim 7, Charles, Jr. et al. disclose further comprising facilitating X-ray photon emission in directions extending away from opposing major faces of the planar target element wafer by forming the substrate layer of a material that is transmissive of X-ray photons (column 9, lines 27-29).
With respect to claim 10, Charles, Jr. et al. disclose wherein the relatively high atomic number is 21 or greater (column 4, lines 7-11).
With respect to claim 12, Charles, Jr. et al. disclose wherein the substrate layer is formed of a material selected from the group consisting of beryllium, aluminum, sapphire, ceramic and diamond (column 11, Table 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Charles, Jr. et al. (USPN 7,186,022 B2) as applied to claims 9 and 15 above, and further in view of Ono (US 2014/0029727 A1).
With respect to claims 13 and 16, Charles, Jr. et al. do not specifically disclose wherein the substrate layer has a thickness of between about 300 um to 500 um.  Charles, Jr. et al. disclose (column 13, lines 5-9): “In some embodiments, the material and thickness of the target substrate and the thickness of the target deposits is optimized to produce the maximum x-ray output for a given thermal load from the electron beam.”  Charles, Jr. et al. also disclose (column 9, lines 42-44): “The thickness of the film is designed to optimize absorption of photon energies above the K-shell binding energies, while balancing thermal conductivity to the substrate.”  Ono discloses wherein the substrate layer has a thickness of between about 300 um to 500 um um to 500 um, as a matter of design choice, dependent on desired x-ray output for a given thermal load from the electron beam.
With respect to claims 14 and 17, Charles, Jr. et al. do not specifically disclose wherein the target layer has a thickness of between about 2 um to 50 um.  Charles, Jr. et al. disclose (column 13, lines 5-9): “In some embodiments, the material and thickness of the target substrate and the thickness of the target deposits is optimized to produce the maximum x-ray output for a given thermal load from the electron beam.”  Charles, Jr. et al. also disclose (column 9, lines 42-44): “The thickness of the film is designed to optimize absorption of photon energies above the K-shell binding energies, while balancing thermal conductivity to the substrate.”  Ono discloses wherein the target layer has a thickness of between about 2 um to 50 um (paragraph 0031).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Charles, Jr. et al. to have the target layer have a thickness of between about 2 um to 50 um, as a matter of design choice, dependent on desired x-ray output for a given thermal load from the electron beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



October 21, 2021